Citation Nr: 0620374	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1944 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of a Department 
of Veterans' Affairs (VA) Regional Office (RO).

In May 2006, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.

Pursuant to 38 U.S.C.A § 7107, the Board granted the motion 
to advance the veteran's case on the Board's docket.


FINDING OF FACT

Asbestosis is not currently shown.


CONCLUSION OF LAW

Asbestosis was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in January 2002, April 2004, and April 
2006.  The notices informed the veteran of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service. The veteran was 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notices included the general 
provision for the degree of disability assignable and the 
general provision for the effective date of service 
connection, that is, the date of receipt of the claim as the 
claim was filed in 2002, more than one year after his 
separation from service in 1946. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (the five elements of a 
service connection claim). 

Also, as partial VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim as he 
had the opportunity to submit additional argument and 
evidence and to address the issue at a hearing, which he did.  
The claim was then readjudicated following the notices as 
evidenced by the supplemental statement of the cases in 
January and May 2005.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No.05-7157 (Fed. Cir. 
Apr. 5, 2006).

To the extent that the general provision for the degree of 
disability assignable was provided after the readjudication, 
since the claim to reopen is denied, the rating of the 
disability is moot.  Any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service records and VA 
records identified by the veteran as relevant to the claim 
and has attempted to obtain all identified private medical 
records.  The veteran authorized VA to obtain records of Dr. 
D. L. of Dallas, Texas at the Texas Lung Center/Baylor 
Medical Plaza, but he did not respond.  VA has also afforded 
the veteran a VA examination.  As no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty to assist.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records, including the report of 
separation examination, contain no complaint, history, or 
finding of a respiratory abnormality.  Chest X- rays, when 
reported on entrance and separation examinations, were 
negative.

Service personnel records show that the veteran served aboard 
the USS Vela Gulf and the USS Kula Gulf.  His occupational 
specialty was quartermaster.

After service, private medical records show that the veteran 
was treated for asthmatic bronchitis, bronchitis and allergic 
rhinitis in January 1993.  

On VA examination in March 1994, the veteran gave a history 
of asthma since 1992.  Chest X-ray films revealed clear lungs 
and pleural spaces.  The diagnoses included asthma. 

On VA examination in July 2000, there was a 10-year history 
of asthma.  

In July 2002, the veteran responded to a VA asbestosis 
questionnaire by phone.  He stated that asbestosis had never 
been diagnosed, but that asthma had been diagnosed, which had 
its onset 10 to 15 years previously.  He indicated that after 
service he worked as a mail carrier and bailed hay and straw.  
He stated that he was a quartermaster in service, and he 
believed that asbestos exposure occurred in the normal course 
of his duties.  He reported that 5 or 6 years previously, a 
VA physician discussed with him the possibility of asthma 
being related to asbestos exposure.  

In September 2003, the veteran's private attorney submitted 
additional evidence consisting of X-ray films take in July 
2003, which were interpreted by a physician, reader, as not 
completely negative and that parenchymal abnormalities 
consistent 


with pneumoconiosis were shown, but not pleural thickening or 
calcification consistent with pneumoconiosis.  The attorney 
informed the veteran that based on the X-rays the doctor, 
reader, found evidence consistent with a diagnosis of 
asbestos related pleural disease.  

A pulmonary function test in July 2003 revealed an 
obstructive pattern, but could not rule out concomitant 
restriction or air-trapping. 

On VA examination in September 2004, the veteran gave a 25 
year history of respiratory problems.  After a review of the 
claims folder, including the service medical records, the 
reader's report interpreting the X-rays, and the letter from 
the veteran's private attorney, the examiner concluded that 
there was no pathology to render a diagnosis of asbestosis 
based on a pulmonary function test and chest X-rays.  The 
examiner explained that the veteran did have respiratory 
disease, but not asbestosis.  The examiner commented that the 
attorney's letter was not consistent with the X-ray report by 
the reader with respect to the reference to a finding of 
pleural disease.

The veteran testified that he served in the Navy for 2 years 
as a quartermaster aboard a ship and he sometimes worked in 
the boiler room for 4 to 12 hours a day.  He stated that 
asbestos was all around him on the ship and that his 
pulmonary problems developed somewhere around 1980 to 1985.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (Manual M21-1).  Also, an opinion by VA's Office of 
General Counsel has discussed the development of asbestos 
claims.  VAOPGCPREC 4-00 (April 13, 2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  An asbestos-
related disease can develop from brief exposure to asbestos.  
Manual M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 
1997).  

Manual 21-1, Part VI, para. 7.21 contains further guidelines 
for the development of asbestos exposure cases.  Part (a) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and produce pleural effusions and 
fibrosis, and pleural plaque. 

In addition, the Manual, at Part VI, para. 7.21(d), provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure in service and whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
pertinent to the veteran.  See also VAOPGCPREC 4- 2000 (April 
13, 2000), published at 65 Fed Reg. 33,422 (2000); Ashford v. 
Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that 
the veteran's claim had been properly developed and 
adjudicated, the Court indicated that the Board should have 
made specific reference to the DVB Circular and discussed the 
RO's compliance with the Circular's claim- development 
procedures).  In this case, the record shows that the RO has 
complied with those procedures.  The RO had sent the 
appellant a duty-to-assist letter requesting those details, 
but a written response was not received.  Answers to the 
asbestos questionnaire were provided by the veteran by 
telephone in July 2002, and that Report of Contact is part of 
the record.

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

      Analysis

The veteran served in the U.S. Navy and he was aboard ship 
for about 16 months.  He asserts that he was exposed to 
asbestos while serving aboard ship, and while there is no 
official documentation of exposure to asbestos, the veteran's 
assertion is credible.  See McGinty v. Brown, 4 Vet. App. 428 
(1993).

The critical question, however, is whether the record 
contains medical evidence of the claimed asbestosis due to 
the exposure to asbestos in service.  Exposure to asbestos, 
in and of itself, is not considered a disability for VA 
purposes.  

The record shows that X-rays, dated in July 2003, revealed 
parenchymal abnormalities, but not pleural abnormalities.  
Asbestosis was not diagnosed.  Although the veteran's 
attorney stated that the X-rays were consistent with a 
diagnosis of asbestos related pleural disease, again 
asbestosis was not diagnosed.  Furthermore, since neither 
"asbestos related pleural disease" nor asbestosis was 
diagnosed by the reader of the X-rays, and because the 
determination of causation of a disease is a medical 
question, the attorney's characterization that the evidence 
was consistent with a diagnosis of asbestos related pleural 
disease is not competent evidence of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Even more 
importantly, the attorney's characterization of the X-ray 
findings was not supported by the reader's findings that 
there was no pleural involvement or by the VA examiner who 
expressed the opinion that the attorney's conclusion was not 
consistent with the X-ray report with respect to the 
reference to a finding of pleural disease.



As for the report of VA examination in 2004, after a review 
of the record, including the reading of the X-rays in 2003, 
the examiner concluded that there was no pathology to support 
a diagnosis of asbestosis.  The examiner explained that the 
veteran definitely had respiratory disease, but not 
asbestosis.  

Whether or not the veteran was exposed to asbestos in 
service, in the absence of medical evidence of current 
asbestosis, there is no valid claim for service connection as 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of 
proof of a present disability, there can be no valid claim.).     

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for asbestosis is denied.



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


